 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3593 
 
AN ACT 
To amend the United States International Broadcasting Act of 1994 to extend by one year the operation of Radio Free Asia, and for other purposes. 
 
 
1.One year extension of operation of Radio Free AsiaSection 309(f) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6208(f)) is amended by striking 2009 and inserting 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
